Order denying defendant’s motion to dismiss the complaint for failure to state a cause of action, etc., reversed on the law, with ten dollars costs and disbursements, and the motion granted, without costs, with leave to plaintiff to plead over within ten days from the entry of the order hereon, if so advised, upon payment of costs. It appears on the face of the complaint that plaintiff was bound to accept the bond in question, and it is immaterial that she was induced by false representations to do what she was bound to do. (Deobold v. Oppermann, 111 N. Y. 531.) Lazansky, P. J., Carswell, Adel, Taylor and Close, JJ., concur.